Per curiam.
This is a lawyer disciplinary case. Both the Special Master and the Review Panel of the State Disciplinary Board concluded Rodney H. Roberts violated Standard 4, 44 and 68 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. The Review Panel recommends that the respondent be disbarred from the practice of law and instructed to notify his clients of his disbarment and to take all actions necessary to protect their interests as required by Bar Rule 4-219.
The record indicates Roberts engaged in a pattern of multiple violations of the Bar Rules having previously been suspended from the practice of law for a period of six months. In addition to the instant proceeding, a third proceeding is now pending. The record further discloses Roberts failed to respond to the charges or cooperate with disciplinary authorities in violation of Standard 68. Roberts’ failure to respond to or answer the complaint creates a default which authorizes the conclusion that the allegations of the formal complaint are true and correct.
Count One of the complaint alleges the respondent agreed to represent his clients in the handling of an uncontested adoption and received partial payment of the fee for doing so. He advised his clients that the adoption proceedings had been filed and that a court hearing was scheduled. After representations that the hearing had been postponed and that the proceeding would have to be refiled, respondent indicated a refiling had occurred and that a court date was set and later represented that the adoption had been completed without the need for his clients to see the judge. The clients ultimately discovered that no adoption proceedings had ever been filed. We find this to be a violation of Standard 4 of Bar Rule 4-102 proscribing professional conduct involving dishonesty and deceit.
We further find that the three and one-half year delay on the part of the respondent in pursuing the adoption proceeding constitutes a detriment to the clients and a wilful abandonment of a legal matter entrusted to the respondent in violation of Standard 44 of Bar Rule 4-102.
Considering the facts of this case and the fact of a prior adjudication of ethics violations, this Court adopts the recommendation of the Review Panel of the State Disciplinary Board and orders that Rodney H. Roberts be disbarred from the practice of law and hereby instructs him to notify his clients of his disbarment and to take all necessary actions to protect their interests as required by Bar Rule 4-219.

Disbarred.


All the Justices concur.

*156Decided April 7, 1988.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.